DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17/574,802 filed on January 13th, 2022 in which claims 1-11 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 01/13/2022 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asako (US Pub. Nº 2013/0077103), in view of Saruta (JP 2003-231247).

9.	Regarding claim 1: Asako disclosed a printing device ([0034], line 1; also see Fig. 1, reference 1) comprising: 
 	a printing head ([0053], line 1; also see Fig. 4, reference 46) that has a plurality of nozzles ([0055], lines 1-2); 
 	a movement mechanism that moves the printing head ([0057], lines 1-4); and 
 	at least one processor ([0038], lines 2-3 and [0067], lines 1-2) that: 
 	 	controls the printing head to eject ink from each of the plurality of nozzles and to print ([0059], lines 1-4 and [0055], lines 1-2) on each position in a printing target area ([0051], line 3; also see Fig. 3, reference T) while causing the movement mechanism to move the printing head ([0057], lines 1-4); and, 
 	 	superposing printings of a plurality of times in the printing target area ([0099], lines 1-3; also see Fig. 10, the layers H and E of the design D are superposed and formed in different times on the printing target T) based on a plurality of pieces of data that are different from each other ([0100], lines 1-6). 
 	Asako is silent about controlling the printing head to eject ink from at least one of the plurality of nozzles in each printing onto a different position from a position in a previous printing based on a different piece of data among the plurality of pieces of data for each of the superposing printings, the plurality of pieces of data being used in specifying from which of the plurality of nozzles ink is ejected onto each position in a printable area of the printing device.
 	Saruta disclosed a printing device ([0018], line 4; also see Fig. 2, reference 22), comprising a head including a plurality of nozzles ([0022], lines 1-2 and Fig. 2, reference 1), a movement mechanism ([0021], line 2; also see Fig. 2, reference 4), and a controller ([0020], line 47; also see Fig. 2, reference 13) configured to controls the printing head to eject ink from at least one of the plurality of nozzles in each printing onto a different position from a position in a previous printing based on a different piece of data among the plurality of pieces of data for each of the superposing printings, the plurality of pieces of data being used in specifying from which of the plurality of nozzles ink is ejected onto each position in a printable area of the printing device ([0031], lines 1-10; also see Fig. 5. The set of nozzles has a raster data assigned by the controller in each pass of the print head; also, each nozzle ejects ink to a different position of the target according to each raster data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saruta with those of Asako by generating raster data corresponding to each pass of the print head in order to improve the printing speed of the apparatus as disclosed by Saruta in paragraph [0059].

10.	Regarding claim 3: The combination of Asako and Saruta disclosed the printing device according to claim 1, further comprising a memory that stores the plurality of pieces of data (Asako [0067], lines 1-2), wherein, upon the superposing printings of a plurality of times in the printing target area, the processor reads and uses a different piece of data among the plurality of pieces of data in the memory for each of the superposing printings (Saruta [0031], lines 1-10; the raster data are stored in the Random Access Memory RAM).

11.	Regarding claim 4: The combination of Asako and Saruta disclosed the printing device according to claim 1, wherein the movement mechanism moves the printing head in a main scanning direction (Asako [0057], lines 1-2) and in a sub-scanning direction (Asako [0057], lines 2-4) with respect to the printing target area that has been fixed (Asako [0044], line 1; also see Fig. 6, reference 21), and wherein the processor controls the printing head to eject ink from each of the plurality of nozzles (Asako [0059], lines 1-4 and [0055], lines 1-2) while causing the movement mechanism to move the printing head in the main scanning direction and in the sub-scanning direction ([0057], lines 1-4), and to print on the printing target area that has been fixed (Asako see Fig. 6).

12.	Regarding claim 5: The combination of Asako and Saruta disclosed the printing device according to claim 1 that is a nail printer that prints on a nail as a printing target (Asako [0038], lines 1-4; also see Fig. 1, reference 1), further comprising: 
 	a finger holder configured to hold a finger corresponding to the nail (Asako [0040], lines 1-2; also see Fig. 1, reference 20); and 
 	a camera that photographs an image of an area including the nail of the finger held by the finger holder (Asako [0050], lines 1-4; also see Fig. 4, reference 30), 
 	wherein the printing head ejects base ink on a surface of the nail from the plurality of nozzles (Asako [0055], lines 1-4 and [0051], line 3), 
 	wherein the processor controls the printing head to print on the printing target area by ejecting the base ink onto each position in the printing target area from any of the plurality of nozzles (Asako [0059], lines 1-4 and [0055], lines 1-2) while the movement mechanism moves the printing head with respect to the printing target area corresponding to an area of the nail ([0057], lines 1-4) that has been detected based on the image (Asako [0051], lines 1-6), and 
 	wherein, upon the superposing printings of a plurality of times in the printing target area, the processor controls the printing head to eject the base ink from at least one of the plurality of nozzles (Asako [0099], lines 1-3; also see Fig. 10, the layers H and E of the design D are superposed and formed in different times on the printing target T) onto a different position for each of the superposing printings (Asako [0100], lines 1-6).

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asako (US Pub. Nº 2013/0077103), in view of Saruta (JP 2003-231247) as applied to claims 1 and 3-5 above and further in view of Murata (US Pub. Nº 2004/0036894).

14.	Regarding claim 2: The combination of Asako and Saruta disclosed the printing device according to claim 1, wherein, upon the superposing printings of a plurality of times in the printing target area, the processor generates the plurality of pieces of data including a piece of data (Asako [0099], lines 1-3; also see Fig. 10, the layers H and E of the design D are superposed and formed in different times on the printing target T), and controls the printing head to eject ink based on a different piece of data among the plurality of pieces of data for each of the superposing printings (Asako [0100], lines 1-6).
 	The combination of Asako and Saruta is silent about wherein, the processor to generate a rotation or a reversal of the piece of data.
 	Murata disclosed a printing device ([0004], line 1) comprising a processor ([0045], line 2) configured to generate pieces of data and a rotation or reversal of the piece of data ([0055], lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murata with those of the combination of Asako and Saruta by rotating the raster data of the superposed printings in order to make the scanning direction of the printer and the construction of the bit pam image coincide as disclosed by Murata in paragraph [0055].

15.	Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Asako (US Pub. Nº 2013/0077103), in view of Saruta (JP 2003-231247).

16.	Regarding claim 6: Asako disclosed a print controlling method ([0012], line 2) performed by a printing device ([0034], line 1; also see Fig. 1, reference 1) having a printing head ([0053], line 1; also see Fig. 4, reference 46) that has a plurality of nozzles ([0055], lines 1-2) and a movement mechanism that moves the printing head ([0057], lines 1-4), the printing device prints on each position in a printing target area ([0051], line 3; also see Fig. 3, reference T) by causing the printing head to eject ink from each of the plurality of nozzles ([0059], lines 1-4 and [0055], lines 1-2) while causing the movement mechanism to move the printing head ([0057], lines 1-4), the method comprising: 
 	Controlling ([0038], lines 2-3 and [0067], lines 1-2), upon superposing printings of a plurality of times in the printing target area ([0099], lines 1-3; also see Fig. 10, the layers H and E of the design D are superposed and formed in different times on the printing target T) based on a plurality of pieces of data that are different from each other ([0100], lines 1-6).
 	Asako is silent about controlling the printing head to eject ink from at least one of the plurality of nozzles in each printing onto a different position from a position in a previous printing based on a different piece of data among the pieces of data for each of the superposing printings, the pieces of data being used in specifying from which of the plurality of nozzles ink is ejected onto each position in a printable area of the printing device.
 	Saruta disclosed a printing device ([0018], line 4; also see Fig. 2, reference 22), comprising a head including a plurality of nozzles ([0022], lines 1-2 and Fig. 2, reference 1), a movement mechanism ([0021], line 2; also see Fig. 2, reference 4), and a controller ([0020], line 47; also see Fig. 2, reference 13) configured to controls the printing head to eject ink from at least one of the plurality of nozzles in each printing onto a different position from a position in a previous printing based on a different piece of data among the plurality of pieces of data for each of the superposing printings, the plurality of pieces of data being used in specifying from which of the plurality of nozzles ink is ejected onto each position in a printable area of the printing device ([0031], lines 1-10; also see Fig. 5. The set of nozzles has a raster data assigned by the controller in each pass of the print head; also, each nozzle ejects ink to a different position of the target according to each raster data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saruta with those of Asako by generating raster data corresponding to each pass of the print head in order to improve the printing speed of the apparatus as disclosed by Saruta in paragraph [0059].

17.	Regarding claim 8: The combination of Asako and Saruta disclosed the print controlling method according to claim 6, wherein the printing device has a memory that stores the pieces of data (Asako [0067], lines 1-2), and wherein, upon the superposing printings of a plurality of times in the printing target area, a different piece of data among the pieces of data in the memory is read and used for each of the superposing printings (Saruta [0031], lines 1-10; the raster data are stored in the Random Access Memory RAM).

18.	Regarding claim 9: The combination of Asako and Saruta disclosed the print controlling method according to claim 6, wherein the movement mechanism moves the printing head in a main scanning direction (Asako [0057], lines 1-2) and in a sub-scanning direction (Asako [0057], lines 2-4) with respect to the printing target area that has been fixed (Asako [0044], line 1; also see Fig. 6, reference 21), and wherein the printing head is controlled to eject ink from each of the plurality of nozzles (Asako [0059], lines 1-4 and [0055], lines 1-2) while the movement mechanism moves the printing head in the main scanning direction and in the sub-scanning direction, and is controlled to print on the printing target area that has been fixed (Asako see Fig. 6).

19.	Regarding claim 10: The combination of Asako and Saruta disclosed the print controlling method according to claim 6, wherein 
 	the printing device is a nail printer that prints on a nail as a printing target (Asako [0038], lines 1-4; also see Fig. 1, reference 1), 
 	the printing device has: 
 	 	a finger holder configured to hold a finger corresponding to the nail (Asako [0040], lines 1-2; also see Fig. 1, reference 20); and 
 	 	a camera that photographs an image of an area including the nail of the finger held by the finger holder (Asako [0050], lines 1-4; also see Fig. 4, reference 30), 
 	the printing head ejects base ink on a surface of the nail from the plurality of nozzles (Asako [0055], lines 1-4 and [0051], line 3), and 
 	the printing head is controlled to print on the printing target area by ejecting the base ink onto each position in the printing target area from any of the plurality of nozzles (Asako [0059], lines 1-4 and [0055], lines 1-2) while the movement mechanism moves the printing head with respect to the printing target area corresponding to an area of the nail ([0057], lines 1-4) that has been detected based on the image (Asako [0051], lines 1-6), and 
 	upon the superposing printings of a plurality of times in the printing target area, the printing head is controlled to eject the base ink from at least one of the plurality of nozzles (Asako [0099], lines 1-3; also see Fig. 10, the layers H and E of the design D are superposed and formed in different times on the printing target T) onto a different position for each of the superposing printings (Asako [0100], lines 1-6).

20.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asako (US Pub. Nº 2013/0077103), in view of Saruta (JP 2003-231247) as applied to claims 6 and 8-10 above and further in view of Murata (US Pub. Nº 2004/0036894).

21.	Regarding claim 7: The combination of Asako and Saruta disclosed the print controlling method according to claim 6, wherein, upon the superposing printings of a plurality of times in the printing target area (Asako [0099], lines 1-3; also see Fig. 10, the layers H and E of the design D are superposed and formed in different times on the printing target T), the printing head ejects ink based on a different piece of data among the pieces of data for each of the superposing printings (Asako [0100], lines 1-6).
 	The combination of Asako and Saruta is silent about wherein, the processor to generate a rotation or a reversal of the piece of data.
 	Murata disclosed a printing device ([0004], line 1) comprising a processor ([0045], line 2) configured to generate pieces of data and a rotation or reversal of the piece of data ([0055], lines 3-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Murata with those of the combination of Asako and Saruta by rotating the raster data of the superposed printings in order to make the scanning direction of the printer and the construction of the bit pam image coincide as disclosed by Murata in paragraph [0055].

22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asako (US Pub. Nº 2013/0077103), in view of Saruta (JP 2003-231247).

23.	Regarding claim 11: Asako disclosed a non-transitory computer-readable storage medium ([0067], lines 1-2) storing a program for a printing device ([0068], lines 1-2) that has a printing head ([0053], line 1; also see Fig. 4, reference 46) that has a plurality of nozzles ([0055], lines 1-2) and a movement mechanism that moves the printing head ([0057], lines 1-4), the printing device prints on each position in a printing target area ([0051], line 3; also see Fig. 3, reference T) by causing the printing head to eject ink from each of the plurality of nozzles ([0059], lines 1-4 and [0055], lines 1-2) while causing the movement mechanism to move the printing head ([0057], lines 1-4), the program causing a computer ([0038], lines 2-3 and [0067], lines 1-2) to perform: 
 	controlling, upon superposing printings of a plurality of times in the printing target area based on a plurality of pieces of data that are different from each other ([0100], lines 1-6). 
 	Asako is silent about controlling the printing head to eject ink from at least one of the plurality of nozzles in each printing onto a different position from a position in a previous printing based on a different piece of data among the pieces of data for each of the superposing printings, the pieces of data being used in specifying from which of the plurality of nozzles ink is ejected onto each position in a printable area of the printing device.
 	Saruta disclosed a printing device ([0018], line 4; also see Fig. 2, reference 22), comprising a head including a plurality of nozzles ([0022], lines 1-2 and Fig. 2, reference 1), a movement mechanism ([0021], line 2; also see Fig. 2, reference 4), and a controller ([0020], line 47; also see Fig. 2, reference 13) configured to controls the printing head to eject ink from at least one of the plurality of nozzles in each printing onto a different position from a position in a previous printing based on a different piece of data among the plurality of pieces of data for each of the superposing printings, the plurality of pieces of data being used in specifying from which of the plurality of nozzles ink is ejected onto each position in a printable area of the printing device ([0031], lines 1-10; also see Fig. 5. The set of nozzles has a raster data assigned by the controller in each pass of the print head; also, each nozzle ejects ink to a different position of the target according to each raster data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saruta with those of Asako by generating raster data corresponding to each pass of the print head in order to improve the printing speed of the apparatus as disclosed by Saruta in paragraph [0059].

Conclusion
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
25.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
26.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
27.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853